Citation Nr: 0510311	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.   

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at San Diego, 
California, in February 2005; a transcript of that hearing is 
associated with the claims file.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Schizophrenia was not shown in service, nor is there any 
competent medical evidence demonstrating that such is related 
to a disease or injury which had its onset in, or is 
otherwise related to, service, and psychoses was not 
manifested within one year of service discharge. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by the 
veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his claim for 
service connection for schizophrenia in August 2002, after 
the enactment of the VCAA.  The RO's initial unfavorable 
decision was made in April 2003, after the veteran had been 
provided notice of the VCAA provisions in September 2002, in 
accordance with Quartuccio and Pelegrini II, supra.  

In September 2002, the veteran was sent a letter explaining 
his role in the claims process and asking him to submit 
certain information.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or other records 
from Federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The RO also indicated that VA 
would assist the veteran in obtaining records and documents 
to complete his claim, to include service medical records as 
well as medical evidence from the Department of Defense and 
VA Medical Centers.  The veteran was advised that if he had 
any private medical records that he would like considered in 
connection with his claim, VA can help obtain such records if 
the veteran completed and returned VA Form 21-4142 
(Authorization and Consent to Release Information to VA).  
The letter indicated that the final responsibility to obtain 
all private medical evidence necessary to support the claim 
lies with the veteran.  The RO specifically informed the 
veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  The veteran was advised that the best evidence 
to submit should show current disability and treatment since 
discharge from service to the present.  

The April 2003 rating decision informed the veteran of the 
law regarding service connection and that his claim was 
denied because schizophrenia was not shown in service, there 
was no evidence that current schizophrenia began in or was 
aggravated by active duty, and there was no evidence that 
psychosis manifested within 12 months of the veteran's 
service discharge.  The November 2003 statement of the case 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In the 
statement of the case, the veteran was again advised that the 
evidence failed to show treatment for schizophrenia in 
service and psychosis had not manifested until years after 
service discharge.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of the claim decided herein.  Specifically, the 
veteran offered testimony at a personal hearing in February 
2005 before the undersigned Veterans Law Judge.  At such 
time, the veteran indicated that he had no additional 
evidence to submit for consideration.  Therefore, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical and personnel records are contained in the claims 
file, as are VA treatment records and two Social Security 
Administration (SSA) records dated in April 1996 and May 
1996, as identified by the RO in the November 2003 statement 
of the case. 

As discussed below, there is evidence that additional SSA 
records may be available.  38 U.S.C.A. § 5103A(b) provides 
that VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain (emphasis added).  The Board observes 
that at his February 2005 Board hearing, the veteran 
indicated that he was in receipt of SSA disability benefits.  
Additionally, VA treatment records contained in the claims 
file indicate that the veteran received notification in 
December 1998 that he was approved for Social Security 
disability benefits.  Also included in the VA treatment 
records are an August 2002 record indicating that the veteran 
receives Social Security disability for a back injury and a 
December 2002 record noting that the veteran is on Social 
Security disability for schizophrenia.  Moreover, a September 
2002 letter from the veteran's representative implies that 
the veteran is in receipt of SSA benefits.  Such document 
indicates that an August 2002 letter from SSA was attached, 
but no such letter was received by the RO.  A handwritten 
notation reflects that the veteran and his representative 
were contacted regarding such SSA letter; however, there is 
no indication that further attempts were made to obtain 
complete SSA records, to include through official channels.  

Pertinent to the veteran's claim of entitlement to service 
connection for schizophrenia, the Board observes that there 
is a current diagnosis of schizophrenia of record.  As will 
be discussed below, the veteran's service medical records are 
negative for any psychiatric complaints, treatment, or 
diagnosis.  During his personal hearing, in February 2005, 
the veteran testified that he did not report psychiatric 
problems during service.  Additionally, there is no competent 
medical opinion linking the veteran's schizophrenia to his 
military service and it has not been claimed that any such 
evidence exists.  SSA records demonstrating a current 
diagnosis of schizophrenia would be redundant of the medical 
evidence already of record.  Also, even if SSA records 
included an opinion linking the veteran's schizophrenia to 
his military service, service connection could still not be 
granted because there is no record of in-service complaints, 
treatment, or diagnosis referable to a psychiatric disorder 
and, as such, there would be no competent basis upon which to 
conclude that current schizophrenia is related to service.  
Therefore, the Board finds that SSA records as pertinent to 
the veteran's diagnosed schizophrenia are not relevant to his 
claim of entitlement to service connection and, as such, VA 
has complied with the duty to assist in this regard.  See 
Loving v. Nicholson, No. 02-885 (U.S. Vet. App. Mar. 29, 
2005).  

Regarding the veteran's claim of entitlement to service 
connection for a low back disorder, the Board notes that, 
unlike his claimed psychiatric disorder where his service 
medical records were silent, there are two instances of in-
service treatment for a back strain; however, there is no 
currently diagnosed back disability or nexus opinion.  
Specifically, post-service treatment records indicate 
complaints of chronic low back pain, but offer no diagnosis.  
The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  As such, the Board finds that 
SSA records pertinent to the veteran's claimed low back 
disorder are relevant to his service connection claim as they 
may offer a current diagnosis and/or nexus opinion, and, 
therefore, the claim is remanded in order to obtain such 
outstanding records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether the veteran's 
schizophrenia is etiologically related to service is not 
necessary to decide the claim.  Any current medical opinion 
linking such disability to the veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of psychiatric 
complaints, treatment, or diagnoses in service, and in view 
of the negative findings in regard to such on the July 1986 
mental status evaluation and separation examination, there is 
no competent basis upon which to conclude that current 
schizophrenia is related to service.  In addition, no 
competent medical evidence even suggesting such causal 
connection has been submitted or identified by the veteran.  
Thus, the Board concludes that further examination is not 
necessary as there is sufficient medical evidence upon which 
the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran served on active duty from July 1983 to October 
1986.  The veteran's service medical records are negative for 
any complaints, treatment, or diagnosis of a psychiatric 
disorder.  In July 1986, the veteran underwent a mental 
status evaluation.  Such revealed that the veteran had normal 
behavior, was fully alert and oriented, had an unremarkable 
mood or affect, clear thinking process, normal though 
content, and good memory.  The impression was that veteran 
had the mental capacity to understand and participate in 
proceedings, was mentally responsible, and was cleared for 
any administrative action deemed appropriate by Command.  
Upon his July 1986 separation examination, it was recorded 
that the veteran's psychiatric clinical evaluation was 
normal.  Additionally, at the time of separation, the veteran 
denied depression, excessive worry, and nervous trouble of 
any sort.  

The veteran's service personnel records reflect that he was 
recommended for discharge in September 1986 as he had 
acquired trends of failing to report and a lengthy AWOL 
(absent without leave) record.  It was noted that the veteran 
had been counseled several times for unsatisfactory 
performance both on and off his job.  He had failed to report 
to work at the proper time on many occasions.  It was 
recorded that the veteran had been given ample opportunity to 
correct his mistakes, but no improvement occurred.  As such, 
it was concluded that the veteran's behavior cannot and will 
not be accepted in the U. S. Army.  In October 1986 the 
veteran was approved for immediate discharge for 
unsatisfactory performance and, consequently, was discharged 
under honorable conditions.  

An April 1996 psychiatric examination, apparently completed 
for SSA purposes, reveals that the veteran had not worked 
since 1994 and, at the time of the examination, had been 
living in a park for the prior two years.  It was recorded 
that the veteran was in the Army for three and a half years, 
but was dishonorably discharged after he went AWOL because he 
"just was tired of it."  The veteran admitted to alcohol, 
drugs, depression, and auditory hallucinations.  It was noted 
that he attempted to kill himself due to the hallucinations.  
The veteran reported first seeing a psychiatrist as a kid, 
but was vague and only stated that he had "emotional 
problems."  

Upon mental status examination, the veteran's behavior was 
noted for psychomotor retardation and suspiciousness.  He had 
poor attention and did not always respond to questions 
appropriately.  Regarding memory, immediate recall was 
intact, delayed recall was impaired, and remote memory was 
not well preserved.  The veteran's speech was very slowed, 
soft spoken, but coherent.  Affect was inappropriate and mood 
was withdrawn.  The veteran admitted to auditory 
hallucinations that had been going on for a long time, 
suicidality, and intermittent and nonspecific homicdality.  
He was also paranoid.  The examiner diagnosed psychosis, not 
otherwise specified.  

A May 1996 record, indicated by the RO in the statement of 
the case as a SSA consultation request, reflects references 
to drug and alcohol abuse by the veteran without any 
reference to psychiatric problems in service.  

Post-service VA medical records reflect that in December 
1997, the veteran was seen for schizophrenia and suicidal and 
homicidal ideation.  Additional records dated from December 
1997 through January 2003, as described below, show diagnoses 
of schizophrenia.   

A February 1998 record notes that the veteran reported 
hearing voices, stating, "someone is with me all the time."  
It was noted that the voices were "two buddies" and he 
stated that he had experienced such voices since his Army 
discharge.  A March 1998 record reflects that the veteran had 
a diagnosis of psychosis, paranoid schizophrenia.  

A January 1999 Behavioral Health Assessment reflects that the 
veteran had been treated in the Santa Barbara VA Mental 
Health Clinic since December 1997 for sleep disturbance, 
fearfulness, inability to trust, hallucinations, and 
delusions.  The veteran had been referred by his probation 
officer.  It was noted that the veteran was disabled by a 
chronic and severe mental disorder that was untreated prior 
to engagement in treatment at the Mental Health Clinic.  A 
diagnosis of schizophrenia, paranoid type, was given.  

An April 2002 VA record reflects that the veteran had been 
originally diagnosed with schizophrenia in 1997.  The veteran 
denied hospitalizations, medications, and present suicidal or 
homicidal ideation and auditory or visual hallucinations.  An 
assessment in April 2002 indicates that the veteran's main 
problem seemed to be poor sleep and anger outbursts.  The 
veteran was given an Axis II diagnosis of cluster B traits.  

A July 2002 VA record shows that the veteran had a history of 
being diagnosed with schizophrenia, but had been off 
medication since late 1999.  The veteran indicated that he 
wanted to resume medication and admitted to intermittent 
auditory hallucinations and daily paranoia.  The assessment 
was schizophrenia by history.  

A July 2002 letter from the veteran's physician at the San 
Diego VA Medical Center reflects that he reviewed the 
veteran's medical records and noted that the veteran was 
treated with medication at the VA facility in Santa Barbara 
for schizophrenia.  At such time, the veteran had auditory 
hallucinations and paranoia.  The VA physician noted that the 
veteran had been off medications for two and a half years and 
he continued to report hearing voices every few days and 
experiencing daily paranoia as well as feelings of anger and 
intermittent insomnia.  

An August 2002 VA record reflects that the veteran had a 
history of a diagnosis of paranoid schizophrenia.  The 
veteran denied any current suicidal or homicidal ideation and 
indicated that he was not experiencing any auditory or visual 
hallucinations.  The physician observed that the veteran 
presented as calm, stable, and cooperative.  There were no 
indications of active psychosis, delusions, or paranoia.  
Recall and memory seemed intact.  

In September 2002, it was noted that the veteran was disabled 
due to schizophrenia.  In December 2002, the veteran denied 
suicidal or homicidal ideation, visual hallucinations, and 
delusions; however, he stated that he had auditory 
hallucinations in that voices were telling him to kill 
someone.  The assessment was rule out post-traumatic stress 
disorder (PTSD) (history of abuse by father) with psychosis 
versus schizophrenia versus psychosis, not otherwise 
specified.  

A January 2003 record shows that the veteran was diagnosed 
with presumed schizophrenia with chronic paranoia and 
auditory hallucinations.  It was noted that the diagnosis of 
schizophrenia was complicated by criminality with a 
conviction, chronic drug use and secondary gain for 
disability.  The veteran reported hearing a voice telling him 
to harm unspecified persons.  There was no reference to 
military service.  The assessment was schizophrenia with 
somewhat atypical presentation and frightening claims of 
commanding auditory hallucination advising the veteran to 
harm others.  

III.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests psychosis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he has had schizophrenia from the 
time he was in the military.  At his February 2005 hearing, 
the veteran indicated that during active duty, he had conduct 
infractions and went AWOL.  He also stated that he had a mood 
change when he received orders that his infantry unit was to 
deploy to the Gulf War.  The veteran further indicated that 
he had been having auditory hallucinations before, during, 
and after his military service.  He has a current diagnosis 
of schizophrenia and has a record of post-service treatment 
of such psychiatric disorder.  As such, the veteran claims 
that he is entitled to service connection for schizophrenia.  

Although the veteran has a current diagnosis of 
schizophrenia, he is not entitled to presumptive service 
connection because there is no evidence that psychosis 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the veteran was 
discharged from active duty in October 1986 and the earliest 
medical evidence of record indicating a diagnosis of 
psychosis is dated in April 1996.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The evidence does not demonstrate chronicity of schizophrenia 
while the veteran was in service or continuity of such 
symptomatology after discharge from active duty.  
Specifically, service medical records are negative for any 
complaints or findings referable to a psychiatric disorder 
and the medical evidence of record indicates April 1996 as 
the earliest date of a diagnosis of psychosis.  Moreover, 
schizophrenia was not diagnosed until December 1997.  The 
Board observes that, in February 1998, the veteran reported 
that he had heard voices since his Army discharge; however, 
there is no medical evidence support such continuity of 
symptomatology.  As such, the veteran is not entitled to 
service connection under 38 C.F.R. § 3.303(b).

While the veteran has a current diagnosis of schizophrenia, 
the record contains no competent medical opinion that such 
disability is related to a disease or injury during service, 
or otherwise had its onset during service.  Post-service 
medical records are negative for any reference to service as 
a cause of the veteran's current complaints.  Rather, the 
evidence of a nexus between active duty service and 
schizophrenia is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's claimed disability and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for schizophrenia.  As such, that doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.   


ORDER

Service connection for schizophrenia is denied. 


REMAND

The veteran contends that he was treated for back strain 
while serving in the military.  He alleges that he currently 
has a low back disorder that is related to such in-service 
back complaints and treatment.  Therefore, the veteran claims 
that service connection is warranted for a low back disorder.  

Service medical records reveal that the veteran was seen in 
February 1986 for complaints of a two week history of right 
flank pain.  Objectively, right paralumbar pain was observed.  
The assessment was muscle strain.  The veteran again sought 
medical attention for muscular pain after playing football.  
Objectively, there was muscular tenderness of the veteran's 
back and chest.  Muscle strain was again assessed.  Post-
service medical records reveal complaints of chronic low back 
pain; however, there is no currently diagnosed back 
disability of record.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make reasonable 
efforts to help a claimant obtain evidence necessary to 
substantiate his claim, to include obtaining records in the 
custody of a Federal department or agency, such as SSA or VA 
medical facilities.  As indicated previously, there are 
outstanding SSA records and, since they are potentially 
probative of this issue on appeal, they should be obtained 
prior to adjudication.  Additionally, at the veteran's 
February 2005 Board hearing, he indicated that he was seen at 
the Santa Barbara VA Medical Center for back complaints and 
the physicians wanted to send him to the Sepulveda VA 
facility for X-rays and possible surgery on his lower back.  
There is a March 1998 record from the Santa Barbara VA 
Outpatient Clinic indicating that the veteran received a 
notice of appointment in the Orthopedic Clinic at Sepulveda 
facility for March 16, 1998.  The only Sepulveda VA treatment 
record included in the claims file is in reference to an 
April 1998 X-ray for the veteran's fourth digit on his left 
hand.  Additionally, the Board notes that an August 2002 
record from the San Diego VA Medical Center indicated that 
the veteran had chronic low back pain for more than five 
years and had refused surgery at the Santa Barbara VA 
facility.  Such also noted that there were no records in 
remote data.  Additionally, a December 2002 treatment record 
from the San Diego VA Medical Center indicates that lumbar 
disc surgery had been recommended, but the veteran refused.  
Therefore, it appears that there are outstanding VA medical 
records.  As such, a remand is necessary to obtain relevant 
SSA and VA records.

Following the association of outstanding records with the 
claims file, the RO should review such for a diagnosis of a 
current back disability.  If there is such a diagnosis, the 
RO should take appropriate action, to include scheduling the 
veteran for a VA examination, if necessary, to determine 
whether such currently diagnosed back disability is related 
to the veteran's in-service treatment for muscle strain or is 
otherwise related to service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the SSA any 
determination pertinent to the veteran's 
claim for SSA benefits, as well as any 
medical records relied upon concerning 
that claim.  A response, negative or 
positive, should be associated with the 
claims file.

2.  The RO should obtain any outstanding 
records from the Sepulveda, Santa 
Barbara, and San Diego VA medical 
facilities pertinent to the veteran's 
claimed low back disorder.  A negative 
response for any records that cannot be 
obtained should be associated with the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  Any records obtained should be 
associated with the file.

3.  Following receipt of any additional 
evidence, the RO should then undertake 
any further development indicated to be 
necessary, to include scheduling the 
veteran for a VA examination, to 
determine whether any currently diagnosed 
back disability is related to the 
veteran's in-service treatment for muscle 
strain or is otherwise related to 
service.

4.  After completing the above action, 
the veteran's service connection claim 
should be readjudicated, based on the 
entirety of the evidence.  If the claim 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


